Opinion issued April 28,
2011
 
 
 
 
 
 
 











 
In The
Court of Appeals
For the
First District of
Texas
____________
 
NO. 01-11-00277-CV
____________
 
IN RE: clodine
partners gp llc, Clodine Partners, LP, and
TX-Morrow Construction, Inc., Relators
 

 
Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION




Relators Clodine Partners GP LLC, Clodine Partners, LP, and TX-Morrow
Construction, Inc. filed a petition for a writ of mandamus complaining of Judge
Ben Hardin=s failure to rule on Relators’ Motion
to Transfer Venue, which was filed on July 14, 2010 and argued to the trial court
on November 15, 2010.[1]
On April 18, 2011, relators filed a letter withdrawing the Petition for
Mandamus they filed on April 12, 2011 because the underlying case has been
settled.
Accordingly, we hereby dismiss the petition for a writ of
mandamus.
PER CURIAM
Panel consists of Justices Keyes,
Sharp and Massengale.




1        The
Honorable Ben Hardin, judge of the 23rd District Court of Brazoria County,
Texas.  The underlying lawsuit is Adolfo
Zepeda v. Jose M. Maradiaga d/b/a Jose Maradiaga Construction, TX-Marrow
Construction, Inc., Clodine Partners, L.P., Clodine Partners, G.P., L.L.C. and
Rogilio Lara d/b/a R & J Framing Systems; No. 58004 (23rd Dist. Ct.,
Brazoria County, Tex.).